Citation Nr: 0426220	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-18 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Los Angeles, California

THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits of $6,577.00.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran appears to have had active military service from 
December 1942 to November 1945.  The claims folder does not 
include verification of these dates, but they are not 
relevant to the issue currently on appeal.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 RO rating decision.  The appellant 
filed a notice of disagreement in February 2002, the RO 
issued a statement of the case in September 2002, and the 
appellant filed a VA Form 9 in October 2002.  The appellant 
testified before a local hearing officer in December 2001.  
On her October 2002 Form 9, she indicated that she wanted to 
testify before a member of the Board.  However, she canceled 
this hearing request in July 2003.


FINDING OF FACT

The appellant was free from fraud, misrepresentation, or bad 
faith in the creation of the overpayment of $6,577.00, but 
was solely at fault in its creation by her failure to report 
countable annual income received in a timely manner.


CONCLUSION OF LAW

The appellant was free from fraud, misrepresentation, and bad 
faith in the creation of the overpayment; however, recovery 
of the $6,577.00 overpayment would not be against the 
principles of equity and good conscience, and therefore, 
recovery of the $6,577.00 overpayment is not waived. 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The appellant was notified, in a January 2002 letter, that 
the Committee on Waivers and Compromises had determined that 
the evidence failed to show that a repayment would cause an 
undue financial hardship, and that a denial of waiver was not 
against equity and good conscience.  The detailed discussions 
in the January 2002 letter and the September 2002 statement 
of the case informed the appellant of the evidence needed to 
substantiate her request for waiver of overpayment.  The duty 
to notify has been fulfilled.  38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. § 3.159(b).    

The RO obtained Improved Pension Eligibility Verification 
Reports (EVRs) from 1999, 2001, and 2001, as well as 2001 
Financial Status Reports (FSRs) from the appellant and her 
daughter.  The RO has discharged its duty to obtain records, 
and there is more than sufficient evidence of record to 
decide this claim properly and fairly. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case, or to otherwise 
conduct any other development.  

II.  Waiver of recovery of overpayment

The veteran passed away in December 1997 and the appellant 
applied for a death pension in February 1998.  On her 
application she asserted that she had no income, but 
indicated that she did receive some help from relatives.

In a March 1998 letter, the RO advised the appellant that it 
had approved her claim for pension, at a monthly rate of 
$484.00, a figure which was based on the assumption that she 
had no countable annual income.  

In an EVR received in January 1999, the appellant indicated 
that she was receiving no wages from employment from March 
1998 through December 1999 (that part of the form was left 
blank), nor any other income (including from interest and 
dividends).  

In an EVR received in April 2000, the appellant again 
indicated that she was receiving no wages from employment 
effective through December 2000 (that part of the form was 
left blank), nor any other income.  

In March 2001, the RO received the following: 

·  a copy of a Form 1099 for 1999, which indicated that 
the appellant had actually received "nonemployee 
compensation" of $4,050.00 from one employer; 

·  a copy of a W-2 for 2000, which indicated that the 
appellant had received $3,467.89 from another employer; 

·  a copy of a 1099-INT statement for 2000, which 
indicated that the appellant had received $24.25 of 
interest from a checking account.

The appellant also submitted an EVR in March 2001, on which 
she indicated that for 2000, she received wages from all 
employment totaling $8,517.89.
 
In a March 2001 letter, the RO advised the appellant that 
based on the March 2001 EVR report, it was suspending her 
pension, effective from April 2001.  The RO also advised that 
if it did not hear from her within 60 days, it would amend 
her pension to have a noncompensable monthly rate, effective 
from January 2000.  

In a June 2001 statement, the appellant stated (in pertinent 
part) that she was presently not employed and had no other 
income.

In a September 2001 letter, the RO advised the appellant that 
she owed VA $6,577.00, and further advised her about 
appellate rights in this regard.

In a September 2001 FSR, the appellant indicated that she had 
been paid $250.00 a  month as a janitor from 1998 through 
January 2000 and $250.00 a month as a housekeeper from 1999 
through August 2001.  She listed her current monthly income 
as totaling $538.15 ($500.00 from wages and $38.75 from 
Social Security).  She listed assets as including $500.00 in 
the bank, $5.00 cash on hand, and a 1993 vehicle (apparently 
worth approximately $2,500.00).  She did not indicate the 
value of her house.  She listed her expenses as including 
$1,651.00 for mortgage, $200.00 for food, $225.00 for 
utilities, $169.00 for car insurance, $210.00 for life 
insurance, $100.00 for payments on a new roof, $50.00 for 
credit card payments, and $50.00 for payments on dental work.  
She indicated that she remained unmarried with no minor 
dependents.  

At a December 2001 local hearing, the appellant testified 
that since her husband's death, she had indeed worked in 
part-time jobs and had been able to "get by" from the 
income of these jobs, as well as from her VA pension and her 
daughter's help.  She said that she had not reported her 
income from the part-time jobs because she thought VA only 
required such notification if they had been full-time jobs or 
if she got remarried.  She apologized for misunderstanding 
the reporting requirements, and suggested that any confusion 
may been due to unfamiliarity with English (not her native 
tongue).  She said she could not afford to pay back this 
debt, and that it would ultimately rest upon her daughter to 
pay it back.

In a January 2002 decision, the Committee on Waiver and 
Compromises denied waiver.  

In a March 2002 notice of disagreement, the appellant stated 
that she borrowed money from her family and friends and that 
she and her daughter were on a limited income.  

On an April 2002 FSR, the appellant's daughter indicated 
monthly net income of $1,100.00 and monthly expenses of 
$65.00 (she paid no rent, as she resided with her mother).  
She listed having $225.00 in the bank and $20.00 cash on 
hand.  She indicated having no other assets and claimed no 
minor dependents.  In a separate written statement of April 
2002, she stated that she helped pay half of her mother's 
mortgage and any other living expenses needed to make ends 
meet.

An August 2002 FSR indicated that the appellant had been 
employed as a housekeeper from September 2001 through 
November 2001, and as a housekeeper since March 2002.  She 
indicated that her total monthly net income was $1,858.58.  
She also indicated expenses of totaling $1,676.00.  This 
consisted of $782.00 for mortgage, $200.00 for food, $225.00 
for utilities, $169.00 for car insurance, $220.00 for life 
insurance, $55.00 for one credit card and $25.00 for another 
credit card.  She indicated having $200.00 in the bank, $5.00 
cash on hand, and her 1993 vehicle valued at $2.500.00.  She 
did not list the value of her home.  She asserted that her 
daughter was no longer helping her because she was enrolled 
as a full-time student and only worked part-time.

In a May 2002 statement, the appellant indicated that between 
her and her daughter, their take home pay was approximately 
$1,500.00, and that the family let them borrow money whenever 
things were too tight.  This were not "completely under 
control," but she indicated that she presently had a stable 
job. 

There is no question that the indebtedness based on the 
overpayment of death pension benefits was, technically, 
properly created.  The overpayment of $6,577.00 was created 
when the appellant received pension benefits at a rate which 
was predicated on the assumption that she was not receiving 
any countable annual income.  The RO subsequently discovered 
that the appellant had, in fact, not reported earning 
countable annual income and therefore had been paid pension 
benefits at an improper rate.  The appellant has never 
questioned whether the overpayment was properly created.  
Therefore, the only remaining issue to be decided is whether 
a waiver of recovery of the overpayment is warranted.

Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b).  See Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).  "There is no all-embracing definition of 
'fraud' and the existence or lack of fraud is a case-specific 
conclusion based on all facts in each instance." VAOPGCPREC 
4-85.  

After an independent review of the record, the Board concurs 
with the Committee's determination that there was no fraud, 
misrepresentation, or bad faith on the part of the appellant 
with respect to creation of the overpayment.  Therefore, 
waiver is not precluded under the provisions set forth in 38 
U.S.C.A. § 5302(a).  However, to dispose of this matter, the 
Board must now determine whether the recovery of the 
overpayment would be against the principles of equity and 
good conscience, thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against VA's fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation.

38 C.F.R. § 1.965.  

These six non-exclusive elements each must be addressed to 
determine whether the facts and circumstances in a particular 
case dictate that collection of an overpayment would be 
against equity and good conscience. Id; see also Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  

The March 1998 award letter and attached form clearly 
notified the appellant that the rate of her pension was based 
on her reported income and that she was obligated to report 
any changes in family income from any source immediately.  
Despite such notice, the appellant did not inform the RO of 
her receipt of income until March 2001.

Due diligence would dictate that a person in receipt of VA 
pension would take the necessary steps to familiarize herself 
with the different factors affecting the continued receipt of 
such benefits (which were contained in the award letter and 
attachment), and would also dictate that instead of assuming 
that receipt of certain income did not affect pension (or if 
she was confused regarding what to report), a recipient would 
simply report the receipt of this income and have VA make 
that determination.  As such, because of the notification 
included in the March 1998 letter and attachment, the 
appellant knew or should have known that she was to 
immediately report to VA changes in income from any source, 
but failed to do so, and therefore knew or should have known 
that she was in receipt of benefits that she was not entitled 
to receive.  Therefore, the fault of the creation of the debt 
lies solely with the appellant.

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of VA.  As 
detailed above, the Board finds that the appellant, and not 
VA, was solely at fault in the creation of the debt.

Concerning the third element, "undue hardship," the Board 
notes that the amount in question in this case, $6,577.00, is 
not particularly significant, especially when considering the 
appellant could (with the assistance of her daughter) repay 
the debt on a reasonable payment plan.  Although the 
appellant has initially submitted a FSR (in September 2001) 
indicating that she alone has monthly expenses of over 
$2,500.00, she subsequently reported that her expenses are 
actually closer to $1,600.00.  In fact, the claims folder 
includes two credit reports received in July 2002 which 
indicate that she and her daughter actually make payments 
every month of no more than $1,500.00.  Simultaneously, she 
and her daughter are apparently receiving over $2,800.00 a 
month in take home pay.  Even if the appellant's daughter is 
now in school and working part-time, the financial 
information that she and her mother have provided is simply 
insufficient to show that they would be denied the basic 
necessities of life as a result of collection of the 
outstanding indebtedness via monthly payments of the balance 
within a reasonable time.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  In this case, the appellant's apparent 
entitlement to pension benefits at a specific rate was 
premised on her not simultaneously receiving any income.  The 
purpose of payments at that rate was to "make up" for the 
missing income.  She was receiving income however, and 
therefore the purpose behind the pension payments was 
actually not present.  Therefore, recovery of the overpayment 
would not defeat the purpose of benefits authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  As detailed in the discussion 
above, the Board finds that the fault for creation of the 
overpayment lies solely with the appellant.  The Board finds, 
therefore, that receipt of VA benefits by the appellant 
constitutes unjust enrichment to the extent of those 
benefits.

Finally, the sixth element to be considered is whether 
reliance on VA benefits resulted in the appellant 
relinquishing a valuable right or incurring a legal 
obligation.  The appellant has not claimed that she has 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of VA pension benefits, nor is there 
any evidence that she did so.  Likewise, the record does not 
reflect the presence of any further consideration that would 
persuasively show that recovery of the debt would be against 
the principles of equity and good conscience.  

In summary, the Board finds that recovery of the $6,577.00 
overpayment from the appellant would not be against equity 
and good conscience.  Accordingly, a waiver is denied.

ORDER

Waiver of recovery of overpayment of pension benefits in the 
amount of $6,577.00 is denied.


	                        
____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



